       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


WM MOBILE BAY ENVIRONMENTAL             )
CENTER, INC.,                           )
                                        )
        Plaintiff,                      ) CASE NO.: 1:18-cv-00429-KD-MU
                                        )
v.                                      )
                                        )
THE CITY OF MOBILE and THE SOLID        )
WASTE DISPOSAL AUTHORITY FOR            )
THE CITY OF MOBILE, ALABAMA,            )
                                        )
        Defendants.                     )
                                        )


                          MOTION FOR PROTECTIVE ORDER




                               EXHIBIT A




{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 2 of 11



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


WM MOBILE BAY ENVIRONMENTAL                       )
CENTER, INC.,                                     )
                                                  )
        Plaintiff,                                ) CASE NO.: 1:18-cv-00429-KD-MU
                                                  )
v.                                                )
                                                  )
THE CITY OF MOBILE and THE SOLID                  )
WASTE DISPOSAL AUTHORITY FOR                      )
THE CITY OF MOBILE, ALABAMA,                      )
                                                  )
        Defendants.                               )
                                                  )


                                  PROTECTIVE ORDER

         This action is before the Court on the Plaintiff’s Motion for Entry of a Protective Order

(Doc. _____) to govern the handling of documents relating to transactions that are considered

confidential and proprietary. Upon consideration of this matter, it is ORDERED that the

motion is hereby GRANTED.           It is FURTHER ORDERED as follows:

         This Protective Order shall apply to all documents produced by the Parties pursuant to

the disclosure or discovery duties created by the Federal Rules of Civil Procedure.           The

following restrictions shall be observed as to the Confidential Documents and Confidential

Information produced by a Party pursuant to this ORDER:


I.      Definitions

         A.     Information designated as “Confidential” or “Confidential Information” or
                “Confidential Material” shall be considered confidential and fully protected by
                this ORDER. The Parties will limit any designation of documents and other
                tangible items as “Confidential” to those categories of documents and tangible
                items that are considered to be trade secrets, are proprietary in nature, or the
                dissemination of which could be used by competitors to undermine the Party’s
                competitive position in the market place. The Parties acknowledge and agree


{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 3 of 11



                that this Order does not confer blanket protections on all documents and tangible
                items, disclosures, or responses to discovery and that the protection it affords
                from public disclosure and use extends only to the limited information,
                documents, and tangible items that are entitled to “Confidential” treatment under
                applicable law.

         B.     “Communicate” (or variants of this verb) means to disclose, show, give, imply,
                list, describe, provide, make available, furnish or allow exposure of information
                in any fashion to any person, including without limitation any mailing, faxing,
                hand delivery, electronic transmission, photograph, or any other duplication
                method.

         C.     “Copy” or “Copies” means reproductions made through any process, including
                but not limited to photocopying, manual recopying, microfilm, dictation, or
                mechanical, visual, or electronic duplication which in any way attempts to
                reproduce the document.

         D.     “Document” or “Documents” includes all written, recorded, or graphic material,
                whether produced or created by a Party or another Person and whether produced
                pursuant to Rule 34, pursuant to subpoena, by agreement, or otherwise, and
                includes both those items of a tangible nature and any computer or electronic
                files.

         E.     “Party” means any person or entity named in this litigation and any of their
                affiliated persons or entities.

         F.     “Person” means any natural person, or any legal or business entity, profit or
                nonprofit organization, or any governmental agency.

         G.     “Producing Party” means the party who produced Confidential Documents or
                Confidential Information.

         H.     For purposes of this ORDER, “conclusion of this litigation” means the execution
                of a settlement agreement or release disposing of all claims, entry of final
                judgment, or the exhaustion of appeals or the expiration of time for appeals.

II.      Restrictions

        1.      Confidential Documents and the Confidential Information contained therein or

otherwise provided shall be used by the Parties and those Persons identified in Paragraph 2 only

for the purpose of the prosecution or defense of this captioned action and shall not be

Communicated in any manner to anyone other than those Persons identified in Paragraphs 2 and

4 without order of the Court after due notice to the Producing Party.           Each and every


{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 4 of 11



Confidential Document produced (including copies, excerpts, digests, summaries, or indices

thereof) by a Party shall be clearly marked and identified with the legend:


                                      “CONFIDENTIAL”

In the event any Party creates a computer database, disk, compact disk, drive, or other electronic

record containing Confidential Documents or Confidential Information, the Party creating such

an electronic record shall mark the case or envelope containing the material with the legend set

forth above. Documents printed from such electronic media shall be marked the same as

documents originally produced on paper.

        2.     Confidential Documents and Confidential Information shall not be given, shown,

made available, discussed, or otherwise Communicated in any way except to a “Covered

Person,” defined as follows:

               a.      the Court or Courts in which this litigation is being pursued;

               b.     a Party or a Person, who shall not be an officer, director, shareholder, or
                      employee of any competitor of Plaintiff, who is participating in the
                      management of this litigation and the preparation of this case for trial;

               c.     the attorneys of record for the Parties and their associated attorneys,
                      including the employees of any such attorneys to whom it is necessary that
                      the material be shown for purposes of the litigation; and

               d.     independent consultants or experts, who shall not be an officer, director,
                      shareholder, or employee of any competitor of Plaintiff, retained by a Party
                      or an attorney of record to assist in the preparation of this litigation.

        3.     No Confidential Documents or Confidential Information shall be transmitted by

email to a Covered Person unless the e-mail communication contains a specific alert that the

information contained therein is confidential and proprietary and meant to be viewed only by the

named recipient of the e-mail.




{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 5 of 11



        4.     Deposition testimony relating to or discussing a Party’s Confidential Documents

or Confidential Information shall be protected under this ORDER, and the portion of the

transcript of such testimony shall be marked with the “Confidential” legend set forth in

Paragraph 1. The designated portions of the transcripts of such deposition testimony shall be

treated the same under this ORDER as other documents marked “Confidential.” The court

reporter and videographer, if any, for any such deposition shall be provided a copy of this

ORDER by the Party who seeks to invoke this ORDER, shall acknowledge this ORDER on the

record and shall not disclose to anyone, other than those specified in Paragraph 2, any

confidential deposition testimony or exhibit in this case. The Producing Party will designate

which portions of the deposition are to be considered Confidential.          Any videotapes of

depositions containing Confidential Documents or Confidential Information shall be clearly

marked on the outside of the tape cartridge with the “Confidential” legend set forth in

Paragraph 1.

        5.     Confidential Documents and Confidential Information shall not be given, shown,

made available, discussed or otherwise Communicated to anyone other than the attorneys of

record for a Party without first informing them of the contents of this ORDER. In the case of

Persons specified in subparagraph 2(d) above, counsel shall obtain from such Person a signed

acknowledgement, in the form attached hereto as EXHIBIT 1, that the Person:

               a.     is familiar with the terms of this ORDER and agrees to comply with and
                      be bound by them, and

               b.     submits to the jurisdiction of this Court for the purposes of enforcement of
                      this ORDER.
               c.
        6.     Any Party to this litigation may challenge a “Confidential” designation by filing a

motion under seal within 30 days of the receipt of the Confidential Document or Confidential




{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 6 of 11



Information, to be heard in camera. Pending a ruling of the Court, the challenged Document or

Information shall continue to be treated as Confidential under this ORDER.

        7.      All writings submitted to or filed with the Court in connection with any pre-trial

proceedings which contain, set forth, summarize, or otherwise disclose Confidential Documents

or Confidential Information shall be filed under seal and such documents shall not be publicly

available, except by further order of this Court.

        8.     At the trial of this cause, the confidentiality of Confidential Documents and

Confidential Information shall be protected to the maximum extent possible.

        9.      If any Party or Person that has obtained Confidential Documents or Confidential

Information under the terms of this ORDER receives a subpoena or other legal process

commanding the production of any such Confidential Documents or Confidential Information

(“the subpoena”), such Party or Person shall promptly notify their counsel, who shall contact

counsel of record for the Party or Person that designated the Documents or Information as

Confidential of the service of the subpoena. The Party or Person receiving the subpoena shall

not produce any Confidential Document or Confidential Information in response to the subpoena

without either the prior written consent of the Producing Party, or an order of a court of

competent jurisdiction. However, the Producing Party in such case shall have the burden of

seeking a court order relieving the subpoenaed Party or Person of the obligations of the subpoena

prior to the return date of such subpoena, or the subpoenaed Person or Party shall be relieved of

its obligations under this paragraph.

        10.     The inadvertent production in the course of discovery in this action of any

document or information (whether designated as Confidential or not) shall not be deemed to waive

whatever attorney-client privilege, work product protection, or other privilege or immunity that




{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 7 of 11



would otherwise attach to the document or information produced or to other documents or

information, as long as the Producing Party or Person, promptly after discovery of the inadvertent

production, notifies the other Party or Parties of the claim of privilege or other protection or

immunity. Upon such notice, the other Party or Parties shall promptly destroy all copies of the

documents or information referred to and notify the Producing Party or Person that it has done so.

Such destruction and notice shall not constitute an acknowledgement that the claimed document or

information is in fact privileged or entitled to protections or immunity.

        11.     Within forty-five (45) days of receipt of notice of the conclusion of this

litigation, each Covered Person under subparagraphs 2(b) and 2(d) of this Order shall return to

counsel who disclosed Confidential Documents or Confidential Information to them all of the

Confidential Documents and all documentary materials reflecting Confidential Information

which are in his/her possession, custody or control.

        12.     Unless the Court orders otherwise, within sixty (60) days after the conclusion of

this litigation, every counsel who has received the Confidential Documents or Confidential

Information of another Party shall:

               a.      return the original and all copies of the Confidential Documents provided
                       by the Producing Party which are in the possession, custody or control of
                       such counsel; and

               b.      either deliver to counsel for the Producing Party all documentary materials
                       reflecting information contained in or derived from Confidential
                       Documents provided by the Producing Party which are in the possession,
                       custody or control of such counsel; OR

               c.      destroy such documentary materials referenced above in subparagraph b,
                       and notify counsel for the Producing Party in writing that such action has
                       been taken; and

               d.      inform counsel for the Producing Party in writing of the identity of any
                       Confidential Documents or Information contained in or derived from such
                       documents, known to such counsel, which have not been returned and/or



{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 8 of 11



                  destroyed in the manner required by this Order, and the identity of any
                  Person who has failed to return each such Confidential Document and/or
                  item of Confidential Information.
Any counsel who made disclosures pursuant to subparagraph 2(d) above and obtained signed

acknowledgements pursuant to subparagraph 5 above shall retain the original acknowledgements

for a period of no less than three (3) years and, if opposing counsel in good faith notifies the

disclosing counsel of a suspected violation of this Protective Order, shall provide the original

acknowledgements to opposing counsel within ten (10) days of such request.

         13.    Nothing in this ORDER shall limit or otherwise affect:

               a.     the rights of any Party to object to any production or use at trial of
                      Confidential Documents or Confidential Information; or

               b.     the rights of any Party to seek a more restrictive treatment of highly
                      confidential information.

        14.    At the conclusion of this litigation, the Court shall, within the limits of law, retain

jurisdiction in the case for enforcement of this ORDER. At the conclusion of this litigation,

counsel for a Producing Party shall not be entitled to inspect and copy those documents previously

filed under seal with the Court pursuant to this ORDER unless the Court determines the

Producing Party has shown “Good Cause” to inspect and copy said materials. At least ten (10)

days prior to any hearing on the issue of whether a Producing Party has shown “Good Cause,”

the Producing Party shall notify in writing the counsel of record of the Producing Party’s attempt

to establish “Good Cause” with the Court so as to permit the Producing Party to inspect and copy

those materials previously filed under seal with the Court.

        15.    Inadvertent failure to designate documents or testimony as “Confidential” at the

time of disclosure shall not operate to waive a Party’s right to later designate such material or

information as “Confidential,” but no Party shall be held in breach of this Order if, in the

interim, such material or information has been disclosed to any person(s) not authorized to



{04680894.2}
       Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 9 of 11



receive Confidential materials and information under this Order, or has been used in a manner

inconsistent with this Order. After such a belated designation has been made, however, the

relevant materials or testimony shall be treated as Confidential in accordance with this Order.

        DONE and ORDERED this _____ day of __________, 2019.



                                              UNITED STATES DISTRICT JUDGE




{04680894.2}
      Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 10 of 11



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


WM MOBILE BAY ENVIRONMENTAL                        )
CENTER, INC.,                                      )
                                                   )
        Plaintiff,                                 ) CASE NO.: 1:18-cv-00429-KD-MU
                                                   )
v.                                                 )
                                                   )
THE CITY OF MOBILE and THE SOLID                   )
WASTE DISPOSAL AUTHORITY FOR                       )
THE CITY OF MOBILE, ALABAMA,                       )
                                                   )
        Defendants.                                )
                                                   )

        The undersigned states, subject to the penalties for perjury:

        1.     I have been furnished a copy of the Protective Order entered in this case

restricting the use of Confidential Documents and Information.

        2.     I have read, and I promise to abide by, the Protective Order with respect to

Confidential Documents and Information furnished to me.

        3.     As a condition to receipt of documents marked “Confidential” in this litigation, I

consent to personal jurisdiction over me in the United States District Court for the Southern

District of Alabama, solely for the purpose of enforcing the Protective Order.



                                              Signed:



                                              Signed this _____ day of ____________, 2019.




{04680885.1}                                Exhibit 1
      Case 1:18-cv-00429-KD-MU Document 33-1 Filed 01/04/19 Page 11 of 11




Print Name




Address




City, State, Zip




{04680885.1}                           2
